Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Carlos Omar Casillas aka Carlos Omar                   Appeal from the 8th District Court of
 Casillas Padilla, Appellant                            Hopkins County, Texas (Tr. Ct. No.
                                                        1725958). Memorandum Opinion delivered
 No. 06-17-00147-CR         v.                          by Justice Moseley, Chief Justice Morriss
                                                        and Justice Burgess participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. We modify the order to withdraw funds to indicate that the total of the funds to be
withdrawn from Casillas’ inmate trust account is $654.00. We further modify the judgment of the
trial court by deleting the $1,150.00 attorney fees assessment and affirm the judgment, as modified.
       We note that the appellant, Carlos Omar Casillas aka Carlos Omar Casillas Padilla, has
adequately indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 8, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk